                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AKANINYENE EFIONG AKAN,                    )
                                           )
       Plaintiff,                          )
                                           )
               v.                          )       Civil Action No. 17-89
                                           )
ADAM SUMMERS, NEIL                         )
REINSFELDER, STEVEN CENTRA,                )
RUFUS JONES, GREGORY BOSS                  )
sued in their individual and official      )
capacities),                               )
                                           )
       Defendants.                         )

                                          ORDER

       AND NOW, this 4th day of December, 2018, upon consideration of plaintiff Akaninyene

Efiong Akan’s (“plaintiff”) “Motion for Relief from Order Entered August 16, 2018,” (ECF No.

53), and in accordance with the foregoing memorandum opinion,

       IT IS HEREBY ORDERED that the motion (ECF No. 53) IS DENIED.

       IT IS FURTHER ORDERED that the motion docketed at ECF No. 54 IS DENIED as

duplicative.

                                                   By the court:

                                                   /s/ Joy Flowers Conti
                                                   Joy Flowers Conti
                                                   United States District Judge
cc: AKANINYENE EFIONG AKAN
    KP-8782
    SCI Forest
    P.O. Box 945
    Marienville, PA 16239-0945
    (via First-Class mail)




                                               1
